Title: General Orders, 27 September 1780
From: Washington, George
To: 


                        

                            
                            Head Quarters Orangetown Wednesday September 27th 1780
                            Parole West Point
                            Countersigns Fortune favours.
                            Watchword America
                        
                        For the day Tomorrow
                        Brigadier General Paterson
                        Colonel Marshall
                        Lieutenant Colonel Vose
                        Major Cogswell
                        Brigade Major Woodbridge
                        For detachment
                        Major Maxwell
                        At a division General Court martial Septr 17th Colonel Swift President—Peter Rooney James Moore, John Miller
                            and James Welch Soldiers in Colonel Stewards regiment of Light infantry were tried for "Robbery" severally found Guilty of
                            the charge and sentenced to suffer death (more than two thirds of the Court agreeing thereto).
                        Major General Greene Approves the sentence.
                        At the General court martial whereof Colonel H. Jackson is President the 23d instant—Thomas Thomson Forage
                            master to General Hand’s brigade was tried for "Exchanging public Oats for bridles." 
                        The Court are of opinion that Mr Thompson is guilty of the charge against him being in breach of Article 1st
                            Section 12 of the Articles of War and do sentence that he shall at his own charge make good the Loss or damage shall
                            moreover forfeit all his Pay and be dismiss’d from the Service.
                        Major General Greene confirms the Sentence of the Court and orders it to be carried into Execution.
                        At the same Court Abraham Cooper a waggoner was tried for "Embezzling public stores when employed in Carting
                            the same to the Army" and acquitted—He is to be released from Confinement.
                    